ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU
CAHIER DES CHARGES DU CONTRAT DE CONCESSION
FORESTIÈRE

CFT 15/03 : AAC2, 3 ET PARTIELLEMENT AAC 1

PREAMBULE

Le plan de gestion du titre CFT GA 15/03 n'est pas à ce jour validé par l'administration
forestière. Les clauses sociales ayant été signées avant l'établissement de ce document, le
plan de gestion devra être rédigé en cohérence avec les clauses sociales notamment pour la
localisation des AAC et indirectement des communautés concernées, sur l'estimation de la
ressource ayant servi de base aux négociations avec les communautés pour le calcul du fonds
prévisionnel de développement et au niveau du chronogramme prévisionnel de réalisation des
projets communautaires.

Le premier bloc quadriennal comprenant les AAC 1, 2, 3 et 4 est couvert par deux clauses #

sociales :

+ La première clause sociale concerne les villages de YAOMANGA I, YAOMANGA il,
YANZALA, YAOMBOLI, YAOSALA, YAOSANDA, YALOKUTWAMBOLE, YAOKANGA,
BELONGO, BONGILA, YAMONGU du groupement YEMBU et les villages LOBOLO,
YAHOLIA, LIANDE, LINGOMO, YEFOLOKO du groupement BOLESA. Elle porte sur
les AAC 2, 3 et partiellement sur l'AAC 1.

+ _ La seconde clause sociale concerne les villages YAMOFAYA, YEMA, YAMOHAMBE,
et YAMOLENDE du groupement MWANDO. Elle porie zur AAC 4 et partikllemert sur
l'AAC 1.

ns des deu: territoires de
e, il a été convenu d'une

Conformément au PV de définition contradictoire des dé.

groupements, établi sur la base d'une cartographie participa

répartition des ristournes de l'AAC 1 selon le ratio :

+ 1/3 pour le groupement MWANDO soit un montant pri
l'ensemble des AAC le concernant ;

+ 2/3 pour les groupements YEMBU et BOLESA c:it un montant prévisionnel de
112 845 $ pour l'ensemble des AAC le concernant

1 2 3 4 5

Le

sionnel total de 56 715 $ pour

4 à

ORNE

RE L

me KINSHAS

Page 1 sur 1
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa
Entre :
1° Les communautés locales des villages YAOMANGA 1, YAOMANGA Il, YANZALA,
YAOMBOLI, YAOSALA, YAOSANDA, YALOKUTWAMBOLE, YAOKANGA, BELONGO,
BONGILA, YAMONGU du groupement YEMBU et des villages LOBOLO, YAHOLIA, LIANDE,
LINGOMO, YEFOLOKO du groupement BOLESA dont les listes des composantes sont
reprises en Annexe 1,
Situées dans :

Les groupements YEMBU et BOLESA,

Le secteur de BALINGA,

Le territoire de YAHUMA,

Le district de TSHOPO,

La province ORIENTALE,

en République Démocratique du Congo, représentées par Mrs les notables :

Page 2 sur 62

N° Localité Nom et Prénom Fonction
01 | YAOMANGA | BENGEMBA ALBERT Chef de village
02 | YAOMANGA II MBEMBE INGOLI Chef de village
03 | YANZALA LONGONGE LIKUKU Chef de village
04 | YAOMBOLI LOKUTU NGILI Chef de village
05 | YAOSANDA BOTANGELA BOLANGI Chef de village
06 | YAOSOLA LONGULU LILEKO : | Chef de village
07 | YALOKUTWAMBOLE | BOYITA KUMBA B. Chef de village
08 | YAOKANGA BOLIMO MBUSALISEKO Chef de village
09 | BELONGO YANELONGO Chef de village E
10 | BONGILA BOMEANZOU ENYENGI Chef de village _
11 | YAMONGU BESOMBA MARTIN Chef de village
12 | LIANDE LISONGEKOY LONGANZA Chef de village
43 | HANDE BOSUMBEANGO-LHKOKA Chef-de terre
14 | YEFOLOKO LONGONGO BOTELE Chef de village
15 | LINGOMO ISESELA BOTUKAITA | Chef de village
16 | YAHOLIA BOKOKA MODESTE | Chef de villaçe
17 | LOBOLO BOTOMBA BOHULA Chef de village
18 | YAOSOLA BOSOLESOLE LIONGO Justin en groupement
MBETE LOKWANGOLO | Chef de groupement
18;| LOBOEO Ferdinand ____ |BOLESA
1 2 3
f/|mar Le
Er] 12 13
fo? 1
LE21 22 23
ai 32 x ”
Zæ| 45
6 ste
NAS ESP ner vEn
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC, 3 & partiellement AAC1 ei
groupement Yembu et Bolesa EE
Représentées par Mrs les représentants des populations au comité de négociation :

N° |Localité Nom et Prénom Fonction

20 | YAMONGU BOLINDE LIANDA Enseignant

21 | YEFOLOKO BAKANYA BOSOMOWE Innocent _ | Enseignant

22 | YAOKANGA BESIO PELA Enseignant

23 | YAOSOLA LIKOMBE BAKUNGU Agriculteur

24 | BONGILA BOPEKE BONGIMA Pasteur

25 | YAOMBOLI LIKUKU LOKOLONGO Agriculteur

26 | YAOSANDA BOMBILE LINGO Pasteur

27 | YALOKUTWAMBOLE | YANAKOY LIKASAKOY Enseignant

28 | LOBOLO MBAMBO ELOMBE Agriculteur

29 | LINGOMO YASIALONGO NYANGWA-TENGE_ | Agriculteur

30 | YEFOLOKO LIENGALI LIKASA Enseignant

31 | LIANDE BOKOTA LIONGO Agriculteur

32 | YAHOLIA BAYAKA KOY Gaspard Agriculteur

Et ci après dénommées « les communautés locales », d’une part ;
Et

2° la société d'exploitation forestière dénommée la Compagnie Forestière de Transformation,
en sigle CFT immatriculée au registre de commerce sous le numéro 551BOMA ayant son
siège au n°3071, avenue Kingabwa, ville de KINSHASA, en République Démocratique du
Congo, représenté par Mr Jose Pinto Da SILVA qui a donné délégation de signature à Mr
Erasme KIAMFU

Et ci-après dénommée « le concessionnaire forestier », d'autre part ;
Etant préalablement entendu que :

La société CFT est titulaire du titre forestier n°015/03 selon la convention
N°015/CAB/MIN/AFF-ET/03 du 25 mars 2003 portant octroi d'une garantie
d'approvisionnement en matière ligneuse jugé converlioie en contrat de concession
forestière comme notifié par la lettre n°4404/CAB/MIN/ECN-T/15/JEB/2008 du 06 octobre
2008.

NA IMPOT A D70N147 4
+ KINSHASA I LIMEIE

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1

Page 4 sur 4
groupement Yembu et Bolesa |

CHAPITRE 1° : DES DISPOSITIONS GENERALES

Article 1°":
Le présent accord constitue la clause sociale du cahier des charges du contrat de concession
forestière.
Il a pour objet principal, conformément à l'article 13 de l'Annexe 2 de l'arrêté
n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de cahier des charges y afférent, d'organiser la mise
en œuvre des engagements du concessionnaire forestier relatifs à la réalisation des
infrastructures socio-économiques et services sociaux au profit des communautés locales.
Il vise aussi à régler les rapports entre les parties en ce qui concerne la gestion de la
concession forestière.

Article 2 :

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre premières
années du contrat de concession, et se rapporte aux assiettes annuelles de coupe, 1, 2 et 3
conformément à l’article 1 de l'Annexe 1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité.
Lorsque le plan d'aménagement, annexé de son cahier des charges, est approuvé, cet accord
couvre alors une période de cinq années, comme l'indique l’article 17 de l'Annexe 1 de l'arrêté
n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et se rapporte à un rouveau bloc de cinq assiettes
annuelles de coupes.

Article 3 :
Les parties peuvent de commun accord et moyennant un avenant. modifier une quelconque
clause du présent accord.

31 32 CFT. ONG

19 NAT 0407 8 NA447 SBN
N° IMPOT AHTHNINT 4
*-KINSHASA | LIMEIE

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Pare seurs
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1 Lee
groupement Yembu et Bolesa L

CHAPITRE 2 : OBLIGATION DES PARTIES
SECTION 1F°€ : OBLIGATIONS DU CONCESSIONNAIRE FORESTIER

Article 4 :

Les obligations spécifiques légales, telles que prescrites par l’article 89, alinéa 3, point c, du
Code forestier, incombant au concessionnaire forestier en matière d’infrastructures
économiques et des services sociaux portent spécialement sur (i) la construction,
l'aménagement des routes ; (ii) la réfection, l'équipement des installations hospitalières et
scolaires ; (iii) les facilités en matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de
Développement (cf. article 11), au profit des communautés locales, la réalisation des
infrastructures socio-économiques ci-après :

- Construction, aménagement des routes : Pas de réalisation prévue dans le cadre de la
clause sociale

- Réfection, équipement des installations hospitalières et scolaires :

Type de bâtiment et équipement Localisation |Nombre
Construction d'une école de 6 classes en briques cuites de 288 LOBOLO 1
m2 dec Aelb di prefeneria rave piles ape
YAOSOLA et

2
Gonstucion de 2-centres de santé en ,briques cuites de 81 m YAHOLIA 2

2 |YAOMANGA l et
Réfecion de deux entres de santé, en briques cuites de 81 m LIANDE 2

YAOSOLA,
Acquisition d'équipements et produits pharmaceutiques pour les YAHOLIA, 4
centres de santé YAOMANGA l et
LIANDE

- Facilités en matière de transport des personnes et des biens :
Les facilités en matière de transport des personnes et des biens sont décrites en Annexe 15.

>

F4
11

Ka

21

EE
31
ze

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC, 3 & partiellement AAC1 PAR GNT
groupement Yembu et Bolesa
- Autres :

YAOSOLA,
Coût de fonctionnement transitoire (1 an) de quatre centres de YAOMANGA II, 4
santé LIANDE et

YAHOLIA
Acquisition de décortiqueuses pour le paddy ph À 2
Acquisition de motos avec accessoires pour le fonctionnement aBOILO et 2
des CLG et CLS YAOSOLA
Article 5 :

Comme indiqué à l’article 3 de l'Annexe 2 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité,
sont apportées en Annexe 8 des informations plus détaillées se rapportant aux engagements
prévus à l’article 4 du présent accord et concernant :

1) les plans et spécifications des infrastructures ;

2) leur localisation et la désignation des bénéficiaires ;

3) le chronogramme prévisionnel de réalisation des infrastructures et de fourniture des
services ainsi que ;

4) les coûts estimatifs s’y rapportant.

Article 6 :
Les coûts d'entretien et de maintenance des infrastructures sont à considérer spécifiquement
dans la mesure où ils vont devoir s'appliquer bien au-delà de la période d'exploitation des 4
assiettes annuelles de coupe sur lesquelles sont prélevées les ressources forestières et
calculées les ristournes, destinées à financer la réalisation des infrastructures socio-
économiques au bénéfice des communautés locales ayants droit.

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est assurée
par le Fonds de Développement (cf. article 11), par l'affectation, chaque année et quelle que
soit la zone exploitée, de 2,7 % du total des ristournes de manière à mutualiser les coûts
récurrents se rapportant aux infrastructures déjà réalisées sur l'ensemble de la concession ;
un programme prévisionnel chiffré d'entretien et de maintenance, sur les 4 années à venir, des
infrastructures socio-économiques déjà réalisées au bénéfice de l'ensemble des
communautés locales et peuples autochtones riverains ayants-droit sur la concession
forestière est joint en Annexe 11.

LL
EX

a

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 7 sur7

Article 7 :

Certains des coûts de fonctionnement des installations hospitalières et scolaires, notamment
les rémunérations des enseignants et des personnels de santé, sont du ressort de l'Etat.

Si des retards venaient à être constatés dans le déploiement des personnels administratifs, le
Comité de Gestion Local, prévu à l’article 12 ci-dessous, peut, de manière transitoire et en
attendant que les agents désignés soient affectés, recruter localement et financer sur les
ressources du Fonds de Développement (cf. article 11 ci-dessous), des personnels aptes à
remplir ces fonctions.

Article 8 :
Concernant les frais de fonctionnement, autres que les rémunérations des personnels
d'éducation et de santé, c’est-à-dire les fournitures scolaires, les produits pharmaceutiques,
etc. le concessionnaire apporte sa contribution en en finançant gratuitement le transport
depuis Kinshasa ou une autre ville plus proche.

Article 9 :
À compétences égales, le concessionnaire forestier s'engage à recruter la main d'œuvre de
son entreprise au sein des communautés locales.

Article 10 :
Conformément à l’article 44 du Code Forestier, le concessionnaire forestier s'engage à
respecter l'exercice par les communautés locales des droits d'usage traditionnels lui reconnus
par la loi, notamment :
- le prélèvement de bois de chauffe ;
- la récolte des fruits sauvages et des chenilles ;
- la récolte des plantes médicinales ;
- la pratique de la chasse et de la pêche coutumières.

Les modalités d'exercices de ces droits, de l'alinéa 1°’ ci-dessus, sont définies en Annexe 12.
Le concessionnaire s'engage à en faire mention dans le plan d'aménagement de la
concession.

Article 11 :
Il est institué un fonds dénommé « Fonds de Développement » pour financer la réalisation des
infrastructures définies à l’article 4 ci-dessus ainsi que les dépenses prévues aux articles 6 et
ré

1 2 3 4 5

L'ACTPATAEN TT

11 12 13 14 15 16

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 8 sur 8

Le Fonds de Développement est constitué du versement par le concessionnaire d’une
ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre prélevé dans la
concession forestière, selon le classement de l'essence concernée, publié dans le guide
opérationnel de la Direction Inventaire et Aménagement Forestiers.

5 $/m3 des bois de classe 5
4 $/m3 des bois de classe 1
3 $/m3 des bois de classe 2
2 $/m3 des bois de classe 3
2 $/m3 des bois de classe 4

Les volumes de bois considérés sont portés sur les déclarations trimestrielles de production
de bois d'œuvre.

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, à la signature du présent accord, un préfinancement de 10% du coût total
des travaux d’infrastructures socio-économiques présentés à l’article 4 ci-dessus. Ces 10%
constituent une avance sur les ristournes à verser sur les volumes de bois prélevés dans le
bloc d'exploitation considéré qui regroupe 4 assiettes annuelles de coupes et sont
remboursables à la fin de la période considérée.

Article 12 :
Le Fonds de Développement est géré par un Comité Local de Gestion (CLG) composé d'un
délégué du concessionnaire forestier et d'au moins cinq représentants élus des communautés
locales.
Sur demande des communautés locales, le concessionnaire forestier accepte qu'un
représentant de la société civile fasse partie du CLG en qualité d’observateur.

Article 13 :
Outre un président désigné par les membres des communautés locales et travaillant sous la
supervision des chefs des communautés, le CLG comprend un trésorier, un secrétaire
rapporteur et plusieurs conseillers.

Dès sa mise en place, le CLG est installé officiellement par l'Administrateur de Territoire.

APN
AAA
24 25 26
ee) R | —

ONG

N°IMPOT À O7Ü0
KINE

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 9 sur 9

Article 14 :
Le Fonds de Développement est consigné auprès du concessionnaire forestier ou d’un tiers
défini d’un commun accord par les parties, si d’autres facilités bancaires ne sont pas
disponibles.

Dans ce cas, celui-ci s'engage à rendre accessibles les ressources financières au CLG, selon
des modalités fixées de commun accord par les parties.

SECTION 2 : OBLIGATIONS DE LA COMMUNAUTE LOCALE

Article15 :
Les communautés locales s'engagent à concourir à la gestion durable de la concession
forestière et à contribuer à la pleine et libre jouissance par le concessionnaire de ses droits.

Atticle16 :
Les communautés locales s'engagent à collaborer à la lutte contre le braconnage et
l'exploitation illégale dans la concession forestière et à sensibiliser leurs membres à cette fin.

Atticle17 :
Les communautés locales s'engagent à collaborer avec le concessionnaire forestier pour
maîtriser tout incendie survenu à l’intérieur de la forêt concédée ou dans une aire herbeuse
attenante à la susdite forêt.

Article18 :
Les communautés locales s'engagent à prendre toute disposition appropriée pour que ses
membres contribuent à la protection du personnel et du patrimoine d'exploitation du
concessionnaire forestier.
Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le personnel du
concessionnaire forestier ou d’actes de vandalisme sur son patrimoine d'exploitation perpétrés
par un ou plusieurs membres des communautés locales, entraîne réparation.

Atticle19 :
Les communautés locales s'engagent à collaborer avec le concessionnaire forestier pour que
les voies établies par ce dernier pour l'évacuation de son bois ne soient pas utilisées par
d'autres exploitants, sauf exercice d'un droit lié à une servitude légale ou conventionnelle.
De même, les communautés locales s'abstiennent de favoriser l'accès à des fins illégales des
susdites voies aux communautés et/ou peuples autochtones non riverains de la concession
forestière.

St) Dre # a se :

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

CHAPITRE 3 : SUIVI DE LA MISE EN ŒUVRE DU PRESENT CONTRAT

Page 10 sur 62

Atticle20 :
Aux fins d'assurer le suivi et l'évaluation de l'exécution des engagements pris en vertu du
présent contrat, il est institué un Comité Local de Suivi (CLS).

Atticle21 :
Le CLS est présidé par l'Administrateur de Territoire ou son délégué et est composé d'un
délégué du concessionnaire forestier et d'au moins trois représentants élus des communautés
locales en dehors des membres du CLG.

Les parties acceptent que l'ONG , représentée par Mr/Mme/Mlle
siège en qualité de membre effectif du CLS.

Atticle 22 :
Le CLS examine le rapport trimestriel d'activités du CLG, particulièrement en ce qui concerne
la réalisation des infrastructures socio-économiques et le calendrier y afférent.
Il peut, en cas de besoin, entendre le président ou tout autre membre du CLG.
Il peut également faire appel à une expertise qualifiée pour l’éclairer sur toute question inscrite
à l'ordre du jour de sa réunion.

Article 23 :
Le CLS se réunit en session ordinaire tous les trois mois sur convocation de l’Administrateur
de Territoire.
Il peut aussi, à tout moment et selon le besoin, tenir une session extraordinaire sur
convocation de l’Administrateur de Territoire, à l'initiative de l'une des parties au présent
contrat.
Ses décisions sont prises par consensus et sont consignées dans un procès-verbal signé par
tous les membres présents.

Article 24 :
Il est versé aux membres du CLG et du CLS un jeton de présence dont le taux est fixé de
commun accord entre les parties.

Les frais d'organisation des réunions des deux comités sont prélevés sur le Fonds de
Développement. Toutefois, la somme totale des frais couvrant les dépenses prévues aux
alinéas ci-dessus ne peuvent excéder 10% du financement total des travaux de réalisation des
infrastructures présenté par le présent accord.

1 2 3 4 5 6 7
AC PAL ACAIME:
EE 12 13 14 15 16 17
CARE PALTE
21 22 23 24 25 26 27
af | 160 | || #7
31 32 LOFT | ONG

fe DBR tn NAIL 0! KH |

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT 3
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 11 sur 62

CHAPITRE 4 : CLAUSES DIVERSES

SECTION 1 : REGLEMENT DES DIFFERENDS

Article 25 :
Tout litige ou contestation né de l'interprétation ou de l'exécution du présent accord est, si
possible, réglé à l'amiable entre les parties.
A défaut d'un arrangement, les parties s'engagent à soumettre le litige à la commission de
règlement des différends forestiers organisée par l'arrêté ministériel n°103/CAB/MIN/ECN-
T/JEB/09 du 16 juin 2009.
Au cas où le différend persiste, la partie non satisfaite peut saisir le tribunal compétent de droit
commun.

Article 26 :
Pour l'exécution du présent contrat, les communautés locales ont le droit de se faire assister
par une personne physique ou une ONG de leur choix.

Article 27 :
Le présent accord qui produit ses effets à la date de sa signature par les parties et
l'Administrateur de Territoire en tant que témoin et garant de la bonne application du présent
contrat, remplace et annule tout autre accord qui aurait existé entre les parties au présent
accord.

21 22 23 24
by PR —
ei 32 PE

VE

CAP Te

KINSHASA I LE

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 12 sur 62
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

SECTION 2 : DISPOSITIONS FINALES

Article 28 :
Le présent accord est établi en cinq (5) exemplaires originaux et remis à chacune des parties,
à l'Administrateur de Territoire, à l'administration forestière provinciale et à l'
centrale des forêts pour son annexion au contrat de concession forestière.

Fait à Lots là ,le 24 do&L 018

Administrateur du Territoire

-

Nom Titre

BONGWALANGA EFOLOKO Administrateur du Territoire

Pour les communautés locales

N° Localité Nom et Prénom Titre Signature
01 | YAOMANGA BENGEMBA ALBERT Chef de village C7

02 | YAOMANGA II MBEMBE INGOLI Chef de village BTP

L

03 | YANZALA LONGONGE LIKUKU Chef de village —-
+

04 | YAOMBOLI LOKUTU NGILI Chef de village 72
05 | YAOSANDA BOTANGELA BOLANGI Chef de village SRE
06 | YAOSOLA LONGULU LILEKO Chef de village Je
1 z TT 4 5 | 6 7 8 9 10 |]
4
FF \mat | Aluvlkiler |æ [SD [4
EE 12 | 13 14] #5 16 17 18 19 20_ |
LA
Bey PPS bats, lex] & | TSH
21 23 24 25 26 27 28 2 30
mr AIRIS TR TE ré und
31 32 CAFTT. ONG
NRC 551/BOMA
1D. NAT. 01- 79BN]
N° IMPOT 12?

KINSHASATEIRIE 15

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1

groupement Yembu et Bolesa

Page 13 sur 62

07 | YALOKUTWAMBOLE | BOYITA KUMBA B. Chef de village Af: PET
08 | YAOKANGA BOLIMO MBUSALISEKO | Chefde vilage | ÆÉz26
09 | BELONGO ‘| YANELONGO Chef de village SrHab
10 | BONGILA BOMEANZOU ENYENGI Chef de village UHrvig
11 [vamonou BESOMBA MARTIN Chef de village /S de
12 | LIANDE | LISONGEKOY LONGANZA | Chef de village
43 | LANDE BOSUMBEANGO-LIKOKA Ghef-de-terre
14 | YEFOLOKO LONGONGO BOTELE Chef de village Eee
15 | LINGOMO ISESELA BOTUKAITA Chef de village Kèx
16 | YAHOLIA BOKOKA MODESTE Chef de village fo
+
17 | LOBOLO BOTOMBA BOHULA Chef de village 4 al
BOSOLESOLE LIONGO | Chef de = >
18 | YAOSOLA Justin groupement (art ps s
YEMBU
MBETE LOKWANGOLO | Chef de
19 | LOBOLO Ferdinand groupement ù
| BOLESA Ÿ
20 | YAMONGU vob ec Négociation PL
BAKANYA BOSOMOWE Re =
21 | YEFOLOKO Innosant Négociation [uit
22 | YAOKANGA CREER Négociation | IF .
23 | YAOSOLA ÉISOMBEERKONGU Négociation Az
—
24 | BONGILA BOFEREEONCMA Négociation /
1 2 3 4 5 6 7 8
Ü d
ACTE NTACIMITAES
12

15 16

22

BŸ-

32

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 14 sur 62

25 | YAOMBOLI EIRURUIÉOROEONGO Négociation TE
26 | YAOSANDA BCMEICE LINGS Négociation APE, Cp
27 | YALOKUTWAMBOLE | YANAKOY LIKASAKOY Négociation F a
28 | LOBOLO MEAMEC/ELOMBE Négociation A
29 | LINGOMO RNCS NVANÇME Lis éoition Es
30 | YEFOLOKO DIENGALIERASS Négociation
31 | LIANDE FOPAIROORES Négociation | 26/4
32 | YAHOLIA FOR ER Négociation PRET M,
Pour le concessionnaire forestier
Nom Titre Tampon et signature
Erasme KIAMFU Responsable Certification

Autres témoins

Fous BtLINA Noa] Spuvisenr terutorid

MER) de dE. EN

la | Chu
B [TX |
27 28 ES 30
 |fe lu

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT z

62
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1 se
groupement Yembu et Bolesa

< >

COUDRE € PA
1 2 3 4
bre | 7
11 12 13 14
5 a 7 Je
21 22 23 24
PPLAPACZ
31 32 es GFTe

NRC. 551/80M
se A 1. NAT. 01-027) aË SN)
IMPEF

KW

Ii

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 16 sur 62

Annexe 1: Composantes des communautés locales concernées par ce Cahier des
Charges provisoire

Annexe 2 : Garantie d’Approvisionnement n°15/03 du 25/03/2003

Annexe 3: Arrête ministériel de notification de convertibilité n°4404/CAB/MIN/ECN-
T/15/JEB/2008

Annexe 4 : Carte des territoires coutumiers des communautés locales

Annexe 5: Compte rendu des réunions et courriers échangés dans le cadre de la
négociation de l'accord portant clause sociale

Annexe 6 : Liste et description des infrastructures socio-économiques à financer par le
fond de développement

Annexe 7 : Carte de localisation des différentes infrastructures Socio-économiques à
financer par le fond de développement

Annexe 8 : Plans et devis des différentes réalisations prévues

Annexe 9 : Budget prévisionnel du Fonds de Développement

Annexe 10 : Chronogramme prévisionnel de réalisation des infrastructures

Annexe 11: Programme prévisionnel chiffré d'entretien et de maintenance des
infrastructures réalisés en accord avec ce cahier des charges

1 2 K] 4 6 6 7: 8 9 10
mal] 7 Joey LL

11 12 13 14 15 16 17

Bey TAEATAE

21 22 23 24 25 26 27

THÉAE A AE SPIE

31 32 Pr LE ONG

NT ä ;

PACE

armes

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 17 sur 62

Annexe 12 : Modalité d'exercices des droits coutumiers des communautés locales
Annexe 13 : Conditions d'accès négociées aux ressources financières par le CLG
Annexe 14 : Calcul prévisionnel du Fonds de Développement

Annexe 15 : Facilités en matière de transport des biens et des personnes

Axe | Pecs wcbal gl ta llahia du Gt loct de Gala

bruveceir: Phoa vba Alim PE LR du Cut loc ER
uvre (8! Pc verbal pe GE hou h 41! Acend ù Clos nsteli

8€ | dfk|onisr
N°IiMPOT À

KINSHASA ! FT

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 18 sur 62

nee

Annexe 1: Composantes des communautés locales concernées par ce Cahier des
Charges provisoire

Seize villages sont concernés par le présent accord de clauses sociales pour les AAC 2 et 3 et
partiellement l'AAC 1 : YAOMANGA I, YAOMANGA II, YANZALA, YAOMBOLI, YAOSALA,
YAOSANDA, YALOKUTWAMBOLE, YAOKANGA, BELONGO, BONGILA, YAMONGU du
groupement YEMBU et LOBOLO, YAHOLIA, LIANDE, LINGOMO, YEFOLOKO du
groupement BOLESA.

Chefs de terre :

Localité Nom et Prénom
YAOMANGA l BATALISEKO BAUTA Jean
YAOMANGA Il BAOPOMA BASANGANELO Antoine
YANZALA LITUKAMBELA Simon
YAOMBOLI NGILIOMANGA LIKUTU Denis
YAOSANDA BAHAUTA YATAMELA Chrétien
YAOSOLA BATALISEKO LOKUTU Chrétien
YALOKUTWAMBOLE | LOKUTWAMBOLE YANAKOY Evariste
YAOKANGA BATALISEKO BOLIMO Albert
BELONGO ITOLE BAKANDA Papy
BONGILA NYAPEKWA LIKENGE Joseph
YAMONGU ELOMBE BOLIKA Dieudonné
LIANDE -NYAGWAWINA LOOSE BATIMBA Stanislas

BOSUMBEANGO LIKOKA
YEFOLOKO EFOLOKWANGO LOTUMBE Théodore
LINGOMO BEFOFE BOSANZA Alphonse
YAHOLIA BOSEANGO BASEMBE Georges
LOBOLO BONGANDANGO BAKUMA Antoine

Ces seize villages font partie de deux groupements : le groupement YEMBU et le groupement
BOLESA.

1 2 3 4 5 6 7 F 5 Te
Î
[ACT Y mylllie | | [Go
11 - 12 13 14 15 16 17 18 19 | 20
BP Nasser) ÿ [ANT
21 BF 23 a. 25 26 27 F 2ai 30
; JF mn ss
a 32 [ailes ONG # L
LAIT TS

KINEHASA Lis à
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 19 sur 62

Le Groupement YEMBU, représenté par son chef de groupement, certifie qu'à la date de
signature du présent accord, qu'il n'existe pas sur son territoire concerné par les 3 premières

assiettes annuelles de coupe des peuples autochtones.

Le chef de groupement :

BOSOLESOLE LIONGO Justin
Le Groupement BOLESA, représenté par son chef de groupement, certifie qu'à la date de

signature du présent accord, qu'il n'existe pas sur son territoire concerné par les 3 premières

assiettes annuelles de coupe des peuples autochtones.

Le chef de groupement :

MBETE Ferdi

(9
s
ea
oo

2
12 13 14 15 16

21 22 23 24 25 26
;
parti [4 (LE —
F:13f 32 Pere cu Ù ONG
s | D. NAT. 01-022 i
$ KINEHASA Li à
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 20 sur 62
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Annexe 02 : Garantie d'Approvisionnement n°015/CAB/MIN/AFF-ET/03 du 25 mars 2003

=

REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIERES,
IN

1SMi
LE MINISTRE
GARANTIE D'APPROVISIONNEMENT

5. 25 AS 29
CONVENTION N° (AS /cas/MIN/AFF-ET/03 où © © HAS 2
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

ENTRE : La République Démocratique du Congo, représentée par le
£ Ministre des Affaires Foncières, Environnement et Tourisme,
Monsieur Jules YUMA MOOTA,
ci-après dénommé le Ministre,

Li : La Compagnie Forestière de Tshela (CFT), représentée par
Monsieur J0OAO MANUEL MAIA TRINDADE,
ci-après dénommé l'Exploitant.

PRELIMINAIRE

Vu, tel que modifié et complété à ce jour, le Décret-loi Constitutionnel

n°003 du 27 mai 1997 reletif à l'organisation et à l'exercice du pouvoir en République

é ique du Congo tel que modifié et complété par le Décret-loi Constitutionnel
n°074 du 25 mai 1998, le Décret-loi n°122 du 21 septembre 1999 ;

Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
juillet 1973 portant régime général des biens, régime foncier et immobilier et régime
des sûretés ;

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
1975 fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Vu, telle que modifiée et complétée, l'Ordonnance n°79-244 du 16
octobre 1979 fixant les taux et règles d'assiette et de recouvrement des taxes et
redevances en matière administrative, judiciaire ét domaniale perçues à l'initiative du j::
Département de l'Environnement, Conservation de la Nature et Tourisme.

21 : 22 - 23 24 25
mal fee El — 4
31 32 CFT ONG

SATA hum te

KIN°

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 21 sur 62
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

#

Vu le Décret n°? 142/2002 du 17 novembre 2002 portant nomination des
Membres du Gouvernement de Salut Public ;

Vu la responsabilité du Ministère des Affaires Foncières, Environnement et
Tourisme d'assurer la pérennité des ressources forestières, grâce à une saine gestion
forestière, utilisant toutes méthodes, directives et mesures dans l'utilisation des
ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,
pour soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et

continu en matière première pour son usine de transformation située à Tshela, dans

& -l8 Province de Bas-Congo, d'une capacité annuelle de 10.000 m3 de produits finis,
nécessitant un approvisionnement en grumes de 36.000 m3.

Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux
procédures de le décision n°002/CCE/DECNT/84, relative à la garantie
d'approvisionnement en matière ligneuse et à la lettre d'intention :

Vu la demande de réaménagement des garanties d'approvisionnement
Introduite par la CFT cfr. Lettre n° 012/02/AAT/NGML/AT/CFT/KN/03 du 22 février
2003 ;

Attendu qu'il y a lieu d'accéder à la demande de la CFT en lui octroyant
une garantie d'approvisionnement en remplacement partiel de la garantie couverte
par la convention n° 015/94 du 27/01/94 de 250.832 ha ;

IL À ETE ARRETE ET CONVENU CE QUI SUIT :

Le

Article 1% : La garantie d'approvisionnement porte sur un volume théorique
annuel de 20.500 m3 de grumes réparti comme suit (source SPIAF):

ESSENCES VOLUME (m3)
Doussie 200
Iroko 500
Ebene 150
Tiama 1.000
Kosipo 1.200
Sapelli 1.500
Sipo 3.000
Acajou d'Afrique 1.500
Afrormosia 2.000
Tatandza 500

Mukulungu 800

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 22 sur 62

KINSHASA /

3
Fuma 1.000
Olovongo 600
Longhi 400
Limbali 1.500
Tola 1.000
Bosse 700
Bllinga 150
Angueuk 250
Tshitola 350
Dabema 250
Padouk 1.000
Tlomba 500
Niove 450*
Total 20.500
& Article 2 : Ces bois seront prélevés dans une unité d'exploitation localisée
L è comme suit :
Province _: Orientale District : Tshopo
Territoire : Yahuma & Isangi Localité :
Lieu : Superficie : 200.000 ha
Article 3 : Cette forêt ou portion de forêt est circonscrite dans les limites
suivantes :

AUNord : La route principale qui mène vers Yahuma, tronçon
compris entre les rivières Lunda et Lukombe en passant
par les villages Dongo, Gima, Mosite et Ligasa-Mangala;

AuSud : La ligne de crête passant par les sources des rivières

LD Lobilo, Ngumba, Kaka et Isenge ; ensuite de la source de
cette dernière, tracer une ligne droite jusqu'au village
Yaolaki ;

AlESst : La rivière Lobilo, à partir de sa source jusqu'à son
confluent avec la rivière Lukombe ensuite descendre celle-
ci jusqu'à son intersection avec la route qui mène vers
Yahuma au village Ligasa-Mangala ;

AlQuest : La rivière Lunda, partie comprise entre la route qui mène
vers Yahuma et la rivière Lonua, ensuite remonter celle-ci
jusqu'à la source, près du village Yaolaki.

Article 4 ‘ Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à
l'exportation suivant la réglementation en vigueur.
Aussi, aucune grume ne pourra être vendue à des tiers, à moins,
d'autorisation écrite du Ministère. Ru
ET
5 6 7 ë
1 2 3 4 T- +
my | Ÿ mi) at
fi 2 13 14 15 16 17 18
# h AN
1309 fi le | 24 Le
25 26 T 28
21 22 23 24
mar AT] ee ET TE les
31 3 CET oNe
NRC. 551/BV
H Abk. 1D. NAT. 01-0 y
N° IMPOT

Lucie

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT page 23 sur 62
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

4

Attide5 : Le Ministère accordera à l'Exploitant les droits suivants sur son unité
d'exploitation :

5.1 Le droit exclusif de récolter les arbres exploitables identifiés à
l'article premier ou autres essences à promouvoir.

52Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;
Les infrastructures routières construites par l'Exploitant sont
propriétés de l'Etat à la fin du contrat.

5.3Le droit de flottage de radeaux et de navigation privée sur les
cours d'eau et les lacs, ainsi que le droit d'utiliser les routes
publiques pour transporter, à titre privé, des produits forestiers
exploités ainsi que les produits de transformation.

7” Atideé ‘ : En contre partie, l'Exploitant sera soumis, de façon inconditionnel,
aux obligations suivantes :

6.1Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

6.2Assurer la protection forestière de l'unité d'exploitation ;

6.3Présenter dans les détails prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport après coupe,
ou d'autres rapports prévus par la réglementation en vigueur ;

6.4Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur à la date de la signature de la
convention n°015/94 du 27/01/1994;

L 6.5Informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification du
Ministère ;

6.6Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits forestiers ;

6.7 Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

6.8Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ;

6.9Procéder à la récolte minimale de 10 m3 de bois à l'hectare sur
les superficies exploitables si le volume sur pied le permet,

NÉ

1 au |--58 4 5 6 FF

m my |L. L
18e4| 2} ét |# |fRk| 9
21 22 23 24 25 26
miRif le lg
31 32 = GET y ONG
CAVE

HKINSHASA Lime ci
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT page 24 sur 62
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1 RE
groupement Yembu et Bolesa

5

ArtieZ  : La présente convention est effective à la date de sa signature
jusqu'au mois de décembre 2019 .

Atide8 : Le non respect d'une des clauses de la convention par l'exploitant
entraînera la résiliation immédiate et automatique de la présente.

Fait à Kinshasa, le ? 5 JURS 2003

SIGNATAIRES AUTORISES

Er LE MINISTRE’
fins
ui
Monsieur-J0AO MANUEL MATA TRINDADE ch pos ours

Pour la CFT
87, Av. de l'Equateur
Kinshasa/Gombe

Fait à six exemplaires

. Exploitant

Cabinet du Ministre

. Secrétaire Général à l'ECN

. Direction de la GF

. Gouverneur de Province

. Coordinateur Provincial de l'ECN

pupswne

L_1 . 3 4 5 . _
D £ Ÿ ay |[.1. | #
fi 12 13 14 15 16 L - 1
Be ‘ 1 JP ci }e | (Es K| 3 hé : th
71 2 EE ne: Æ 7 . À l
. == … [fofer
LAKOr| _. & L g
CAPTER er

RINEHAZA Lis ic
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 25 sur 62
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1

groupement Yembu et Bolesa

INOISIAOUddV.Q 31LN wave

1BUOS] je ounyoy rep So1Joy1149
N3_3#311S3H04 LN3W3N

DHO00"002 :3I913H3aNS

ANS
an
ÉCETET RES
eJDJUSlIO eounoug

CHOSE 2924318104 3

on09€ 29 (7777777
mean |

LR NRC. 551/B0MA
> | D. NAT. 01-02. \

HKINSHASA / LIME LE
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Rapport des superficies exploitables des titres forestiers N°039/DIAF/SG-ECN/SMM-
DIR/2011 Du 15 aout 2011

Page 26 sur 62

EE
REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le 1 $ AQUT 20H
MINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE
ET TOURISME
4
LL N'G 3 murse-ecvsmmoirzott

SECRETARIAT GENERAL À L'ENVIRONNEMENT
ET CONSERVATION DE LA NATURE

DIRECTION DES INVENTAIRES
ET AMENAGEMENT FORESTIERS
DIAF
Transmis copie pour information à :
= Monsieur le Ministre de l'Environnement,
Conservation de La Nature et Tourisme
- Monsieur le Secrétaire Général à
l'Environnement, Conservation de la Nature
+ Monsieur le Directeur de la Gestion Forestière

Concerne : | Transmission rapport des superficies
exploitables de vos titres forestiers

A Monsieur le Gérant Statutaire de la CFT.
à KINSHASA/LIMETE
Monsieur le Gérant Statutaire,

Par la présente, je vous transmet en annexe, le rapport des superficies exploitables de
vos titres forestiers tel qu'établi par La DIAF.

Le récapitulatif y relatif en annexe renseigne sur la Localisation administrative de ces
titres, leurs superficies totales et exploitables respectives.

Tout en vous souhaîtant bonne réception de la présente et de ses annexes, je vous prie
d'agréer, Monsieur le Gérant Statutaire, l'expression de mes sentiments distingués.

Le Directeur Chef de Servigg

ra =
Sébastien MALELE MB}

21 22 23 24 25 26
hr BA APIlee | Ge | — \Z
31 32 PORTES ONG “

2 A NRC. 551/H0MA
1D. NAT. U1-112, N
ie At

KINSHADA / En se
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1 En
groupement Yembu et Bolesa = ===
f

Récapitulatif des superficies exploitables actualisées des titres forestiers de CFT

Superficie exploitable des concessions forestières
Société Territoire Province | Superfici| Superficie | Pourcentage
e | exploitable/h | exploitable
ha a 3]
CET Tata Equateur _| 100 000 46 900 46,90
CET Ubundu Orientale _| _123 000 98 400 80,00
CET Bolomba Equateur _| 70000 53700 Ten
CET Bomongo et Ku | Equateur | 250 000 148 675 59,47
CET Yahuma et Isa Orientale _| 200 000 147 468 7373
743 000 495 143 67,00

Note : La superficie jugée exploitable s'élevé à 495 143 ha soit 67% de la superficie totale
de l’ensemble des titres forestiers concédés à CFT.

Ÿ
31 32 PCR CRT ONG
BE U22 N.R.C. 551B@va
ID. NAT. 01-60 TN
NW IMPOTF NI

KINEHATA j Lume se
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1 FAR SIREZ
groupement Yembu et Bolesa

Annexe 03: Arrête Ministériel de notification de convertibilité n°4404/CAB/MIN/ECN-
T/15/JEB/2008 du 06 octobre 2008

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa,ls 06 OCT 2008

& N° 40H /CABIMINECN-THS/JEB/2008

Le Ministre

À Monsieur le Gérant Statutaire de La CFT
à Kinshasa/Limete

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°20

Monsieur le Gérant Statutaire,

A l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d'Approvisionnement n°015/03 du
25/03/2003, située dans les Territoires de Yahuma et Isangi, Province Orientale
remplit les critères de convertibilité définis par Le Décret n°05/116 du 24 octobre
2005 fixant Les modalités de conversion des anciens titres forestiers en contrats de
concession forestière et portant extension du moratoire en matière d'octroi des
titres d'exploitation forestière tel que modifié et complété par le décret n° 08/02
du 21 janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de La Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer; Monsieur le Gérant Statutaire, l'expression de ma considération
distinguée.

José E.B. ENDUI

ES Avenue Papa Heo (Ex-des Cliniques) n°15 Kinshasa/Gombe
REA RS RU
1 2 3 4 5 6 7
mag L| TT ons LA) 4
mi 12 13 14 15 16 7
Dep ô i Lhal £+ [BK B
71 22 23 24 25 26 7
=
PALATACAESPBE AT
31 32 CCE 7. ONG Ÿ
LE | 4bk. AE
N° IMPOT A PA

KINSHASA / arms sa
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 29 sur 62

Annexe 4 : Carte des territoires coutumiers des communautés locales

: Réputiique Démocratique du Congo 2 FORET
2 Garantie d'Approvisionnement 15103 QKopi RESSOURCES
S CFT Yahuma — MANAGEMENT

ZT TE BTE FE
n ni

rio

Localité
Groupements e Autre village
£| [reouEsa E Vilage signataire
ET |2Mwanpo Réseau router
| fsouesa IN Hands
NV Proiincile
Nom __]5. Totale (ha)]s.Utile (ha) pass
AAC1 Le SE) = Réseau hydrographique
£ pRez mr _ [] Assiette Annuelle de Coupe 1
É | [anca Fed su a orme | BEN este Annuete de Coupe 2
GASociét| 314237] 147469 “nie er M 52e anmucle de Coupe 3
1/25èm |147468/25= 5899ha ag; gel Assiette Annuele de Coupe 4
(Ecart AAC |(5913 5 822/ 5 822)*100 = 2% C1 cimite_Groupement
Es -s + ro A  (
ET mire mÂve EXT Er
2 3 4 5 6 7 8
11 12 13 14 15 16 17 18
Bes\ A Re 4e |) & [7
21 3 23 24 25 26 27 28
Dh PET GET SE LRT IS Tran
31 32 CFT. ONG
CT
24 pu NRC. 551HO0MA
"ip. NAT. Ui-U2A Ni
N° IMPOT AU À

HKINSHASA / ummeit
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 30 sur 62

Annexe 05 : Compte rendu des réunions et courriers échangés dans le cadre de la
négociation de l'accord portant clause sociale

inci Nombre de
: Principaux : Présence
Date Lieu DE Objet de la réunion 3 personnes
participants d’un PV présentes
24/04/2012 Isangi Aomseteur du | Civilité, présentation de la mission Non 1
Service
25/04/2012 Isangi Environnement et | Planification de la mission Non 2
AT
Délégués des S sus r
28/04/2012 Lobolo villages et notables Présentation de la mission Oui 45
Î Bongila et Sensibilisation sur le processus de
220420 ts Yalokutwambole Fopylanon négociation et étude socio-économique Qui 79
i Sensibilisation sur le processus de "
sn es =] Population négociation et étude socio-économique EU #1
k Sensibilisation sur le processus de :
01/05/2012 Yaomanga | Population négociation et étude socio-économique Oui 79
F Sensibilisation sur le processus de|.
02/05/2012 |  Yaomanga Il Population négociation et étude socio-économique Oui 91
Ë Sensibilisation sur le processus de P
03/08/2012 Yanzala Population négociation et étude socio-économique Oui 56
" Sensibilisation sur le processus de <
04/05/2012 Yaosanda Population négociation et étude socio-économique Oui 53
: Sensibilisation sur le processus de .
08/08/2012 Yeosala Population négociation et étude socio-économique Oui pe
: S Sensibilisation sur le processus de| ;
06/05/2012 Yaomboli Population négociation et étude socio-économique Oui 61
F Sensibilisation sur le processus de £
07/05/2012 Belongo Population négociation et étude socio-économique Oui 3
Délégués des
08/05/2012 Lobolo villages et quelques | Désignation des délégués des Comités Oui 62
L notables
Du 09 au Lobol Les membres des | Formation sur les outils de gestion des Oui 40
12/05/2012 comités constitués | CLS, CLG et Comité de Négociation
Sensibilisation sur le processus de à
21/05/2012 Lobolo Notables négociation Oui 47
Membres des A t n
22/05/2012 Lobolo comes Choix des projets Oui 40
Actualisation signature
1 2 S fs 4 5 6 7 8 9 10
Z, 4 LL|at | 4 | |
11 12 13 14 15 16 17 18 19. 20
eue À
vr & &l L ;
Be 011 [2 [8h & [AT
21 _22 23 24 25 26 27 28 à
- ?
Lo | (Re
31 32 £F L: ES ONG
TH dk. N.R.C. 551/ROMA
f, ID. NAT. U1-02 N
NHMPOF

KINCHASA / Limit

Ke

DE NX
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 31 sur 62

Les PV indiqués sont joints.
Ainsi que :

+ __ La lettre de la personne habilitée à négocier pour le concessionnaire forestier

C. F. T. à

COMPAGNIE FORESTIERE ET DE TRANSFORMATION
NRC EI MOMA— ID. NAT. OI- 22. NAT - Ie" EMPOT AOTOOI2T
Tét 08: F961206 02098507

_aibus BOGAL : n° Cartaerat 3077 er RASE dance ny rtsran A ere

LL RE

Je soussigné José Pinto DA COSTA, Gérant Statutaire de
la C FT, certifie donner délégation de signature à
Monsieur Erasme KIAMFU MULETSE

Directeur du Bureau d'Etudes et Statistiques
afin de signer au nom de la Société,
la Clause sociale du Cahier des charges du Contrat de Concession
Forestière avec le Groupements Bolesa et Yembu, pour la
Garantie d'Approvisionnement n° 015/2003 située dans le Secteur
Bolinga, Territoire de Yahuma, Province ORIENTALE.

Ainsi fait à Kinshasa, ce 07 août 2013, pour servir et faire valoir ce

que de droit.
1 2 CS RC : |
LATIN Ar:
11 2 13 T: . es
CAE AT DE
A CE e Jhes -
re |hR | een

À
K. AMPO d
ING A

aSA Te tt
ki
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 32 sur 62

a mean

Demande participation d’une ONG au processus de négociation et de suivi de l'accord
de clauses sociales
(Cf. article 21 ; AM 28/N° 023/CAB/MIN/ECN-T/28JEB/10 DU 07 JUIN 2010)
(1 exemplaire joint à l'accord de clause sociale, 1 exemplaire à l'intention du concessionnaire
forestier, 1 exemplaire pour l'ONG)

Nous, communautés locales de . 2120.44. Poces a représentées par :

D Se COLE SUN: ES

demandons que l'ONG ..
représentée par .…........
et dont le siège social / bureau est situé à
participe aux réunions de négociation et soit membre effectif du comité local de suivi (CLS) de
l'accord de clauses sociales portant sur les Assiettes Annuelles de Coupe

ARE 2 seras tianrassesertssast sas

Etablie le CNP TE NE

Signatures des représentants des communautés locales :

1) 2) 3) 4)

5) 6) 7) 8)

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa
Lettre d'approbation de la participation d’une ONG au processus de négociation et de
suivi de l’accord de clauses sociales
(1 exemplaire joint à l'accord de clause sociale, 1 exemplaire à l'intention de la communauté
locale,1 exemplaire pour l'ONG)

Page 33 sur 62

de’soussione MF: entire der mimtens , dûment habilité pour négocier l'accord

concessionnaire forestier

sociales du

de clauses représenté par

.. approuve la

participation de l'ONG

réprésentée Par Mr...5evemnremmrrotrssisenmeres mien tiittennoiienrelinis tree edit rte

aux différentes phases de la négociation et en tant que membre effectif au comité local de
suivi .de'la:clause:s0cIalS TS". isaresrrssssismmmersenes ani scan dis uetihesn iisTa tde

conformément à l’article 21 de l'Arrêté Ministériel N° 023/CAB/MIN/ECN-T/28JEB/10 DU 07
JUIN 2010).

Etabliele:,..sri issues d Essia rnirii té rreqme era aniestl pour faire valoir ce que de droit

Signature du représentant habilité du concessionnaire forestier

N.i2.C
Re 1Æk 10. NAT 01-027 NA470a
n° IMPOT À ai

KINSHASA Tinieer
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 34 sur 62

Demande de consignation du fonds de développement dans les comptes du
concessionnaire forestier
(1 exemplaire joint à l'accord de clause sociale, 1 exemplaire à l'intention du concessionnaire
forestier)
Nous, communautés locales de ..N. En RBV..2#4.. Rates A... , représentées par :

d'infrastructures socioéconomique dénommé comme « préfinancement » selon l’article 11 de
l'accord de clause sociale.

La comptabilité de ce fonds est de la responsabilité du comité local de gestion, le
concessionnaire forestier agissant que sur ordonnancement du comité de gestion.

Etablie, le: d'assumer
Signatures des représentants des communautés locales :
1) 2) 3)
5) 6) 7)
1 2 3 4 5
|
4 mec gl CUA) D 4
LE 12 13 14 15
21 22 23 24 25
ayacz
LAN L . K.
31 32 ÉEA : ONG
.C. 551!
TMPOT

KINSHASA ! Eu Ve
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

ATTESTATION DE CONSIGNATION

Page 35 sur 62

Conformément à la Clause Sociale du Cahier des Charges du contrat de concession forestière
signé le 41/24/26 entre le concessionnaire forestier . CAT... , d'une part, et la
communauté locale de YENBY 24 ROLESA. d'autre part, pour la garantie
d’approvisionnement N° .Af/23 située dans la Province 02: District de ‘25H22 0

Territoire de Xe M4...
Nous attestons que le concessionnaire forestier .….< à .a crédité le …........ , en
ses livres, le compte de la communauté locale. Yen B0#meLEsA. d'une somme de

(lettres et chiffres) correspondant à 10% du montant
du coût des infrastructures retenues et ce, conformément à l'article 11 de l'arrêté
023/CAB/MIN/ECN-T/28/JEB/10.

Signature du concessionnaire forestier

4
47 mes n
11 12 13 14
Bol af (2 28
21 22 23 24
278 £P | F JB
31 32 44 Fe
RE | he | 0 RSS 0
A Se j n

KINEHASAS Lit,
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 36 sur 62

+ __ Liste des destinataires des lettres d'invitation à la négociation

Cr Tr

COMPAGNIE FORESTIERE ET DE TRANSFORMA:
NRC 55 BOMA- 1 RAT 0. D22. KA47ON - Ke PMPOT AG70O 127 X
Tai VS15981200 . RSS U TS

_ SIÈGE SOCIAL : n° Ciadtastral SU7T, Arena A
INVITATION.
A l'attention des Mesdames et Messieurs les membres du Comité de Négociation :
LIARDA Yamengu
BAKANYA Innocent Yefoloko
ENGALI LIKASA. Yafoloko
PELA Yaokanga
LIKOMBE KAKUNGU Yacsola
BOPEKE DONGIMA la
LIKUKU L Yaomboli
BOMBILE LINGO Yeosanda
YANAKOY Yalokutwambole
MBAMPO ELOMBR
YASIALINGI NYANGUA Lingomo
BOKOTA LIDNGO Liande
BAYAKA KOY Gaspard Yaholla
Mesdames,
Messieurs,

Nous avons le plaisir de vous inviter à prendre part & la réunion de Négociation et Signature de la
Cause sociale du Cahier ces Chargus du La Gorartiy CFT 15/2003, untre la Société C F T ut la
Communauté locale des Groupements Yembu et Boless, les villages
Yaomanga I et IL, Yanzala, Yaomboli, Yaosala, Yaosanda, Yalokutwambole, Yaokanga,
Belondo, Yamongu, Lobolo, Yaholia, Lisnde, Lingomo et Yefoloko concernés pat
les quatre premières assiettes annuelles ce coupe.

Cette réunion se tiendra les 20 et 21 août à partir de Ofheures à Lobala.

Pour leur permettre de faire face aux frais de séjour, yr.per-diom sera versé aux personnes

invitées à ceîte rencontre, de même qu'un frais de transport sera alloué aux Invités qui se
de leur villege.

Vu l'importance de cette rencontre, nous comptons sur ls présence de tous

Nous vous prions d'agrévr, Mesdames ét Messivurs, l'expression de nos sentiments de franche
collaboration.

| VA

EE 12 13
21 22 23
bn A | ?-
31 32 CTI. ONG
NRC 550B0NA
BE 4. 1D. NAT. 01-02 2pp457 #8"
° IMPOT PAS
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 37 sur 62

CR T.

AGNIE FORESTIERE ET DE TRANSFORMATION
MRC SSI SOMA- 1 NAT G1- DZ NEO - N° IMPOT AO7IGI27 X
Téi ASISSE IDE — DESSESSOTS

En : e23 opte
SIÈGE SOCIAL : n° Crachianirel VOTE, fun Nrnguibeue taste MAT ÉINSHASA/ LINETS

INVITATION.

A l'etiention des Mesdames et Messieurs

M. fhomnistratour du Temtore.  Yahurra cité

BOSALESOLE 1 IOMGO sstier Chat Groupement
MDETE LOKWANGOLGO F. ref Groupement
BENGEMBA Alert ef village Yucinange L
MBEMBE INGOUI Cret village Yacmangs T1
LITELE Chef village Yanzala
LGKUTU HGILI Ces village Yaomber
SOTANGELA BOLANGE Cet vilage Yaosanda
LCNGULU Li Let vilage
YALIKUTUAMBOLE Cret vibsge Yaloaivsamtole
SOLIMO MBUSALIKO ref vilage Yaokanga
YANELONGE Cet village Halonga
Cref vihage Bonglla
BESOMBA Marin Cet viliage Yamongu
LONZANZA Q er vibes Lasrde
Cref village Lande
ELE Def virage Yefcloko
19#58LA BOTUKAITA Cref village Lageme
cas Set wilisge Yaoïs
BOTOMBA BOHULA Chef village Lobolo
Nescumes,
Nestes

Neus avons le pisisir de vous imerer à prendre part à la rurion de Négociation et Signulure de la Cause

L sous cu Caliter dés Charges de le Gsranté CPT 2135/2003, entre ls Société € FT 2t la Communauté
locale des Groupements Yembu et Boless, srUcubèrement les villages Yaëmanga I et LI, Yanzale,
Ysomboli, Yaosla, Yaosanda, Yalokutwamboic, Yavkango, Belondo, Bongila, Yamongu, Lobolo,
Yaholla, Liande, Lingomo et Yefoloko corcætrés pa” las cua:rm prerrdrus ass etes aruellus do coupe.
Cette réunion se tlendia à parur les 20 et 21 août à partir ce Céheures à Leboio.
Four ieur permettre ce farre race aux trans de sAÿaur, s2rn vert aux parsannes invirées À ceetre
rencontra, de même qu'an frs du transport ser do aux Ewités qui se déplaceront de leur viliage.
Vu l'importance de cette rencont'e, NOUS comptons sur à de tous

Nous veus prions d'agrénr, Mesdemes et Messieurs, l'expression de nos sentiments ce franche cullatmralienn.

Ain lai, à Kisargani, le 12 acût 2013

Pourÿn £g +.
ne #
Pre
>.

1 2 3 4 5 6 7 8 9 10

ACTE 7 msyLi | A | # | Oh |

PT rl er

24 25 26 27 28 29 30

23
SR TRE Ce ONE
DE |A] vise)

KINSHASA HT.
me

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Annexe 06 : Liste et description des infrastructures socio-économiques à financer par
la société

Page 38 sur 62

1. Réfection d’une école secondaire de 6 classes en briques cuites et équipée avec salle

des professeurs en briques cuites dans le village de LOBOLO << ae 4e 4 spfenens
gore plafonua fe

2: Construction d'un centre de santé en briques cuites avec équipement dans le village de
YAOSOLA javce Tor Ble v4 versets qe pEn pans ge

3. Construction d’un centre de santé en briques cuites avec équipement dans le village de
YAHOLIA awc oilett #f rmcuve 'anbur, mare pl fous fe

4. Réfection d’un centre de sans en briques cuites avec équipement dans le village de
YAMOMANGA | ec Lord éh ef tue mena den, aus Er M

5. Réfection d'un centre de santé en briques cuites avec équipement dans le village de
LIANDE jauc tes GÜh 2h iucne na eus, pau pén fou na pe

6. Acquisition d’une décortiqueuse pour le paddy dans le village de YE7©c0ro
7. Acquisition d'une décortiqueuse pour le paddy dans le village de YALOEUTWANRBOE

8. Acquisition de deux motos avec accessoires pour le fonctionnement des CLS et CLG
dans les villages de LOBOLO et de YAOSOLA

La réfection des bâtiments scolaires est réalisée en briques cuites jointées en ciment et
tôles BG 28/15. Les fondations sont en briques cuites.

Les salles ne sont pas plafonnées. Elles sont équipées en table-bancs et tableau.
Chaque salle a une dimension extérieure de 8 mètres sur 6 mètres. Les salles sont
réalisées dans un seul bloc (pas de salle séparée).

Les devis et plans font l'objet d'annexes spécifiques.

La réfection et la construction des centres de santé est faite de la même manière que
les bâtiments scolaires.

1 2 3 4
l'ACTPAE
11 12 13 14
Es pol 23 ces
Hurt 8 Ph
PAIE

HKINSHASA FL

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 39 sur 62
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Les équipements et produits pharmaceutiques des centres de santé sont indiqués dans
le devis détaillé et les proforma.

9. Coût de fonctionnement transitoire pour les bu centres de santé construits :
financement et recrutement du personnel local apte à remplir les fonctions (Cf. article 7

de l'accort constituant la clause sociale de l'arrêté 023), selon budgets présentés en
annexe 8.

d
32 ë
RC pe NRC. 551/8
D. NAT. 01-02 PM
les
KINSHASA Lis ne

em
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 40 sur 62

Annexe 7 : Carte de localisation des différentes infrastructures socio-économiques à
financer par le fond de développement

Les salles des professeurs indiquées en légende de carte correspondent aux bureaux de la direcetion des écoles

Oegis dou République Démocratique du Congo Ses
{@> LOCALISATION DES PROJETS COMMUNAUTAIRES  Okcri æ RESSOURCES
SsrcT. _ #7 Garantie d'Approvisionnement 16/03 CFTYahuma MANAGEMENT

BE FE

F4

l

À Ë

Yalukutuambole(}
Ysokangaés

Assiette Annuelle de Coupe 1
A 420 annusis ce Coupe 2
Ë ARR 22e annusis ce Coupe à
ARE A site Annuel de Coupe à
Infrastructure à réaliser
Centre de santé en brique cuite

4 Centre de santé en brique adobe "** Réfection des pistes

Salle des professeurs en brique adobe
Rs Tôk
M Presse à brique
(635) noo
XQ Houin à manioc
#_ Décoriqueuse à nz

Yandzalésé) =]
Yaomangal£ Pa
Yaomanga ll
Ë k
5
>
Réseau routier 1] Ecole en brique cute
ANR Eco en rique acobe
Ve Pniisie Sais des professeurs en brique cute
PSS locale

Re
1 2 3 Fe 5 6
AE male | 97 lus ltL
11 12 13 14 15 16
Ben. Nr Le lei +
4

21 22 23 2 25 26
PET ACEESEE"*
3 CCR. ONG

32
ARE. SEM
F4 1D. NA. U CRUE
= MPOT

K!

SA hum ve

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

62
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1 HAE

groupement Yembu et Bolesa
Annexe 8 : Plans et devis des différentes réalisations prévues
1. Réfection d’une école de 6 classes en briques cuites
1 bétiment scolaire de 6 salles en n
briques cuites Longueur 3600 m Largeur 800 m Surface 28800 M
Coût Salaires Coût fournitures extérieures
Paramètres Unité | largeur | épaisseur| Longueur] Nombre | Cube Fee Prix
Nombre de jours 120 Chevrons m = 32 5,00 160,00
Coût journalier chef maçon 9 Charpente m Ë 40 47,00 1.880,00
Nombre chef maçons 1 Ciment fondation sac 50 kg = 62 = 22,00 1 364,00
|Coût horaire maçons 5 Ciment pavement sac 50 kg 62 = 22,00 1.364,00
Nombre maçons 2 [Tôles de 3m Tôle GB 28 180 x 16,00 2880,00
Nombre de jours 120 Sable melangé m 126,00 7,00 882,00
Coût journalier chef menuisier J sable fin [É 50,40 6,00 302,40
Nombre chef menuisier 1 brouette gravier m° 21,00 2,00 42,00
Coût journalier menuisiers 5 moellon m - 135,00 10,00 1350,00
Nombre menuisiers 1 Cious de tôle kg 24 = 3,00 7200
Calculs Cious de 150 kg - 24 = 3,00 72,00
[Salaire chef d'équipe maçon 1080 [Cious de 120 kg » 14 = 3,00 42,00
{Salaire maçons 1200 |Cious de 100 kg =. 14 + 3,00 42,00
[Cious de 80 kg 28 3,00 84,00
{Sous total Salaires maçons 2280 [Clous de 60 kg 21 3,00 63,00
[Salaire chef d'équipe menuisier 840 [Clous de 40 kg 21 3,00 63,00
[Cious de 20 kg 28 = 3,00 84,00
[Portes en bois panneaux Unité 7 = 100,00 700,00
[Fenêtres en bois Unité 35 = 66,00 2310,00
Unité 32 000 0,10 3 200,00
[Salaire menuisiers 600 unité 120 100,00 12 000,00
[Sous total Salaires menuisiers 1440 unité 6 35,00 210,00
Unité 6 15,00 90,00
Unité 6 15,00 90,00
Sous total Salaires 3720 a 1 | 1 2000 | 21200
latif des coûts

3720,00

Fournitures extérieures 29 558,40

Total chantier 33 278,40

LL.

a
Ÿ |
É

12 13 14 15] 16
21 22 23 Vhey ni êR
PACAVAEEUSE

31 32 CFT ONG

z

54

pm
3

iD. NAT 01-024 8

N° IMPOT A 0774
h sAt1

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

À x Page 42 sur 62
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
—————
groupement Yembu et Bolesa
2. Construction d’un centre de santé en briques cuites
F bâtiment centre de santé en
briques cuites avec toilette, Longueur 900 m Largeur 9/00 m Surface 8100 m
et incinérateur
Coût Salaires Coût fournitures extérieures
[Nombre de jours
Coût journaer chef maçon
[Nombre chef maçons
[Coût horaire maçons
[Nombre maçons
[Nombre de jours m
(Coût journalier chef menuisier m
[Nombre chef menuisier | brouette graver m 6,00 2,00 12,00
[Coût journalier menuisiers Moelon mt - 28,00 | 10,00 280,00
[Clous de tôle kg 8 = 300 24,00
[Cious de 150 ÿ 6 300 18,00
Clous de 120 kg 6 300 18,00
Clous de 100 kg 6 300 18,00
Clous de 80 6 300 1800
Clous de 60 1 3 300 900
FSataire chef d'équipe menuisier Clous de 40 ig 3 300 900
[Salaire menuisiers Clous de 20 ig 2 300 36,00
Portes en bois panneaux Unité 10 = 100,00 1 000,00
Fenêtres en bois Unité 7 E 66,00 462,00
[Main d'œuvre pour toilette et Briques cuites centre de
onéaisir Ex Unité l__] 9000 010 900,00
Briques cuites toilette et ;
Éncnéraeun "| Urié Dan 010 300,00
Bancs/réception
{Tableau
Etagère simple
Tables simple
[Chaises
[Quincaillerie (serrures,

Récapitulatif des coûts
Coût salaires 1970,00
Fournitures extérieures 6 704,00
Total chantier 8 674,00

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

3. Equipement centre de santé

Page 43 sur 62

EQUIPEMENT CENTRE DE SANTE YEMBU & BOLESA

DESIGNATION UNITE | QUANTITE | P.U $ US _|P.T.$US

Appareil de réanimation pour nouveau-nés ce 1 $ 300!  $ 300
Armoire métallique pce 1 | $ 200 $ 200
Bassin rectangulaire inox pce 2 $ 25 $ 50
Bassin réniforme inox 2 $ 10 $ 20
Boîte à gants ce || 3 $ té $ 21
Boîte métallique inox ] pce 2 $ 100 $ 200
Table de Bureau pce 6 $ 30] $ 180
Chaises en bois 10 $ 15 $ 150
Etagère en bois e 1 $ 80 $ 80
Etuve e 0 $ 600 $ £
Lit d'accouchement pce 1 $ 350 $ 350
Lit d'examen Pce 1 $ 200 $ 200
Lit d'hôpital ce 4 $ 80 $ 320
Marteau percuteur ce _| 1 $ 20 $ 20
Matelas d'hôpital ce 4 $ 50 $ 200
Négatosco| ce 1 $ 100 $ 100
Panne de lit ce 1 $ 25 $___25
Pinces médicales diverses ce 3 $ 25 $___75
Pèse-bébé ce 1 $ 250 $ ___250
Pèse-personne ce 1 $ __100 $ __100
Potence ce 1 $ 20 $ 20
Poubelle à pédale ce 0 $ ___100 $ =
Stérilisateur poupinel 1 $ 600 $ 600
Micro: + réactifs 1 $ 600 $ 600
Stéthosco 3 $ 5 $ 15
Stéthoscope obstétrical ce _ | 2 $ 10 $ 20
Tabouret tournant ce 0 $ 50 $ Gi
Tensiomètre ordinaire ce 4 $ 20 $ 80
Trousse médicale 1 $ 250 $ 250
TOTAL $ 4426

1 2 3

ane

11 12 13 14
Rey (73 DEV
21 22 23 24

31 32 CF s
—
BE AB | NRC ons
ENT. 0den7 2° )
A mMPOT ATTES

KINSHASAÏ Lee ce

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 44 sur 62

4. Produits pharmaceutiques centre de sante

\
Ets “LA REFERENCE”
Mson VILA NOVA.
- Vente : Matériel de Labo - Réactifa de Labo

mRo F7 BDD ia: Nat, :00 PROFORMA SR

(20. om 70.

OT _EO. LITÉ

Les marchandises vendues ne sont ni reprises ni échangées

RE AR PRE

2e
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 45 sur 62

‘ETS. LA REFERENCE”
: Mson VIANOVA
Ram gseg ve va FACTURE N°.eséieant

Prix Total

LORD VER 2 /

32 CLFTT- ONG

VA

NR<
8€ bk. D NAI 1-49 8 Si 2
Â n° IMPOT ae æ

KINSHASA EE TE

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

5. Cout de fonctionnement transitoire (4£ mois) des installations hospitalières

Page 46 sur 62

Cout transitoire poste de santé CFT GA 015/03 gpt
Yembu et Bolesa

CE = fe |
[177 | parmois | Pourzemois |
Tor 1
Dan

Bee

TO $ __20,00]$ 240,00

[Fonctionnement 7] $ 3500[$ 480,0

(ET DU = = |

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC3, 3& partiellement AAC 1 page 46 sur 62

Note d'avertissement :
Le devis prévisionnel/coût transitoire des centres de santé comme indiqué dans l'accord de

clause sociale est repris en propre dans le présent document après signature par les parties
prenantes.

Coût transitoire centre de santé CFT GA 015/03 Gpt Yembu et Bolesa

Prise en
Nbre de personnel/centre [Nbre de mois |charge/mois |Total 12 mois

Infirmier A1 — : + 50,00] $ 600,00

Infirmier [2 4000) $ 480,00
[Travailleur Ordinaire |TO

20,00] $ 240,00

Fonctionnement [S 3500 00 | $ 420,00

TOTAL $ 1740,00

TOTAL 4 centres de santé ] $ 6 960,00

Personnel

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

een
Page 47 sur 62

6. Cout d'acquisition décortiqueuse à riz = 3 500 $

ETS ELDORADO Kin te … CIEL

ÉLECTRICITÉ GENERALE
De matrisis re a PFROFORMA

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
groupement Yembu et Bolesa

Page 48 sur 62

7. Cout d'acquisition de deux motos avec accessoires

un» ASE 12048

=

LS
1 2 4 7 8 5
WhLZ |A lmrlil a [# [th
11 12 13 14 | % 16 17 18 19
Leo | 4 ele [KE [7° YS
21 22 23 24 25 26 27 28 2
PACA ACAEIE PAPE"
31 32 CET 7. ONG
LAIT)

HKINSHASA / LME TE
29 15 6b 2884

CE2
S9SSE]9 9 9p 59/0929 odA} ue]d

TOvV owned € ‘Z9VV : E0/ST LA9 20 : AUALLSAUOA
NOISSHINOI 44 LVULNOI NQ SHDYVHI SAQ HAIHVI NQ 41VI90S ASNVTI VIT LNVALILSNOI AHO99V
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1 Rage SO Sue

Plan type centre de santé

Plan centre de santé en briques cuites

9m

salle d'accouchement alle d'observation

CBS

petite

alle de consultation pharmacie

€
Salle de soins salle d'hospitalisation
L
1 2 3 4 5 6 7 8 9 10
iL
fl mal 21] 7 mul] fl we [GA Qu
1 12 13 14 15 16 Ë 18 19. 20
PAIE PACIR EE REZ
21 22 23 24 25 26 27 28 29 30
nhox( BP €e—| Es | — e Ft LI
31 32 [ST UEN ONG
27 ge EE

KINSHASA/ Linie ii
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

É 4 Page 51 sur 62
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1 à
Annexe 9 : Budget prévisionnel du Fonds de Développement
Budget du Fonds de Développement des communautés
YEMBU et BOLESA
Réatsatons
E Réalisation [ Locaisation Quntté | |. Momant(uS$)
| Construction et aménagement des routes
1 Je |
{Constucton écoles 5 classes (en briques cuites) Lobolo 1 $ 3327840 $ 3327840
Construction de centres de santé (en briques cuites) Yaosola, Yaholia Ï 2 “il $ 867400 $ 1734890
Réfecton de centres de santé {en briques cuites) YaomangasLiande 2 $ 867400 $ 174800
‘Acquisition d'équipements pour les centres de santé Yaosola, Yaholia, 4 S 442600 $ 1770400
Yaomangai
{Acquisiion produits pharmaceutiques pour les centres de santé Liande _” 4 Î $ 11284 s 445, NE
Fac en mañère de ansport des personnes et des biens a
l'autre L
Yaosla, Yahoka,
Fonctionnement transitoire des postes de santé (12 mois) Yaomangas , 4 $ 348000 $ 696200
Lande n
Acquisiion de décoriqueuses pour le paddÿ METR 2 S 350000 $ 700000
Acqusiion de motos et accessoires poule fonctionnement des CLS et CLG z sn 122 +: 200000 |
(TOTAL REALISATION S06 GES) 73
Coût de fonctionnement des Comité Local de Gestion et de Suivi
Fonctionnement du CLG H
2%
Fonctionnement du CLS Fe
TOTAL FONCTIONNEMENT {maximum 10% Coût des travaux des infrastructures)
{Coût d'entretien et de maintenance
TOTAL FONDS DE DEVELOPPEMENT
Montant prévisionnel pour le Fond de Développement :
Montant de l'avance (10% du montant des intrasbuctures)

pour le démarrage des travaux :

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC3, 3& partiellement AAC 1

page 51 sur 62
Notre d'avertissement :

Le budget de l'accord de clause sociale est repris en propre dans le présent document après
signature par les parties prenantes.

Budget prévisionnel du Fonds de Développement des communautés
YEMBU et BOLESA
Réaisaions
Réaisaions Lieu | Unité | Quantité ÉeTR Montant (US $)
[Construction aménagement des routes Ï Ï |
À con éme cie bphtine ins | | |
[Eonsuoio de cenire d santé {en briques cute) J'aosoLA vHoLIA eee 2 [s ssanfs 1734800
[Réecton de centre de sant en briques cuis) DAMOMANGA 1, LANDE Gene [ 2 [s sols 17 348.00
[£ LS centres de santé x 4 TT
JAcquisiion d'équipements pour les centres | YAOSOLA, | | a]s 1770400!
YAHOLIA YAMOMANGA 1,
JAcquisiion des produis pharmaceutiques pourles centres de santé LIANDE 445148)

Constucion école de 5 ass {en briques cuis)

3327840

YAOSOLA,
YAHOLIAYAMOMANGA 1, | Fonciomenent $  17w]s 6000
{Fonctionnement transitoire des centres de santé (12 mois) LANDE
YEFOLOKO, | | | réa
st de érqesepour pa | vaoryraamgoe | es | 7 5 3#0m)s
tion acquistion des motos et anoessoires pour foncionnement es CLGeLCLS | Jo [_2 Ïs tofs 2600.00
[TOTAL REALISATION $ 106 689,88
I I] I] I] |
er Ï
= CES [ J 29% $ 310$)
RTS Ï
OT FONCIONNENENT (ain 14 Cat ée reu rene) T
CENT EEN Lene Poutemarere : Z
[ot d'entretien des infrastructures sur le reste de la durée de rotation
[oitenreien ete maintenance Ï [2% | {s 3050
TOTAL FONDS DE DEVELOPPEMENT $ 112845
Montant prévisionnel pour le Fond de Développement : $ us

Montant de l'avance (10°% du montant des infrastructures)
pour démarage des aux S 106
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1 Er pr

m0

Budget prévisionnel fonctionnement CLG/CLS CFT

15/03 gpt Yembu et Bolesa
NOMBRE DE || NOMBRE DE | MONTANT

RUBRIQUES | MEMBRES | REUNION

fr Jeton de présence |" | |]

LS 7 10 7 50 JS sos 700000

CLS 10 10 $ 10,00] $  1000,00

1

L. visite réalisation

CLS 7} 5 JS _s000fs 2000]

CLS 1 5 JS 000$ 20000

RER ER ES CSS SS

2. Forfait papèterie (an)

(CLG 2 $  100,00[$ 200,00

CLS 2 $  100,00[$ 200,00

ns D

be-Divers 1] 1 5 00]
EEE]
pr

)

FHEMCGRAZES
DE LA GS
Ki REA)

10

30

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU Cage 53 sur 62 CONCESSION FORESTIE Page 53 sur 621
15/03 : AAC2, 3 & partiellement AAC1 groupement Yembu et Bolesa

Annexe 010 : Chronogramme prévisionnel de réalisation des infrastructures

en

Expoltant forestier: GFT aa 1e
Titre: pement Yembu et 86

F F
5 os va

[Montant prévisionnel FDL
froinencament
JRarboursementPréinancement

5350

[Enreton etmanenance qunquénal
JFonctonnemantL.5-CLa

ONX S a52]s ous Sorus[sous]s ous

5 veu s a07|s sex 803 828 | so207s | stoz 8

Pa :
Cr LEA DU BA 2 GE — Gr —
RC s
1D. NAT CE ONG
N° IMPOT A0
KINSHASA

LAINE ET DE
ji ii DATE
FEU jf FE |

GE il Al

LD SE 520 NOUVSNAN 2Q DINA

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONT page 54 sur 62
CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1 group __” >u
et Bolesa
Annexe 11 : Programme prévisionnel chiffré d'entretien et de maintenance des
infrastructures réalisées en accord avec ce cahier des charges

Le choix de la communauté a été de prendre en charge les coûts d'entretien et de
maintenance des infrastructures par le Fonds de Développement par l'affectation, chaque
année et quelle que soit la zone exploitée, de 2,7 % du total des ristournes de manière à
mutualiser les coûts récurrents se rapportant aux infrastructures déjà réalisées sur
l'ensemble de la concession.

Le programme d'entretien et de maintenance sur les 3 prochaines années des
infrastructures socio-économiques financées par le fonds de développement soit 1 école de
6 classes avec salle des professeurs ainsi que quatre de santé, le tout réalisé en briques
cuites revêtue avec plafonnage et équipements scolaires et sanitaire a été établi.

Le programme prévisionnel d'entretien et de maintenance a établi sur la base d’un budget
de 3.050 $ (montant estimatif).

ATORETS. 7
Na

W ml Z- me 21) 6t | 126 [Tv
Be (PT fer | re | G ? Aa ë #
Wuri| # CRT |Ru y

31 32 CFTE: pe ONG

Be A4 E Mar e Une 2 Jen

KINS'HASA/ITUAUTE
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONT page 55 sur 62
CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1 group >u
et Bolesa

chaux 20 |
pinceaux brosses | 6 |

[rardœur

2. Plafonnage de tous les batiments

[contre plaqué — plaque

owejons [Un
05

3. Equipements salles de classe

6 | tableaux

fever 7 rene

4. Toiture de tous les batiments |

Toles BG 28 3 tôle BG 28 10 batiment $ 16001$ 480 |
main d'œuvre | jour 10 batiment | $ 600|$ : |

5. Autres

11 12 13 14 15 16 17 18

21 22 23 24 25 26 27 28

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONT Page 56 sur 62
CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1 group Ju
et Bolesa

Annexe 12 : Modalités d'exercice des droits coutumiers de la communauté locale

Conformément à l'article 44 du code forestier, le concessionnaire forestier s'engage à
respecter l'exercice par la communauté locale des droits d'usage forestiers lui reconnus par
la loi notamment :

e le prélèvement du bois de chauffe et sticks pour la construction.
e la récolte des fruits sauvages, chenilles et champignons

* la récolte des plantes médicinales

- la pratique de la pêche coutumière.

La présente annexe définit les règles selon lesquelles s'exercera ce droit.
1) Prélèvement du bois de chauffe et sticks pour la construction.

CFT s'engage à garantir l'exercice de ce droit. La communauté locale a le droit de prélever
tout bois mort sur toute l'étendue de la concession. Elle a également le droit de récupérer
en forêt, les déchets de grumes ainsi que le reste de branches des arbres exploités par
CFT, à l'exception des souches elles-mêmes.
De même, la communauté locale a le droit de couper pour besoin de construction, tout
stick, sur toute l'étendue de la concession. Néanmoins, pour des raisons évidentes de
sécurité, la communauté évitera d'exercer ces droits dans les blocs où l'exploitation est en
cours.
Afin d'assurer aux communautés locales une réserve foncière pour leurs futures activités
agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone affectée au
développement rural. Cette zone comprendra les défrichements actuels ainsi qu'une partie
des forêts de terre ferme. Dans ces zones, outre les activités agricoles, les communautés
locales pourront aussi effectuer les prélèvements destinés au bois de chauffe, à la
fabrication de charbon de bois (makala) ou à la construction.
La production de bois d'œuvre pourra y être pratiquée, en particulier dans les zones en
cours de défrichement, en concertation avec les populations et avec l'accord préalable de
l'administration forestière.
Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le plan
d'aménagement, en cours d'élaboration prévoira, 3 séries dans lesquelles, hormis le bois
mort, tout prélèvement est interdit :

+ La série de conservation qui garantit la protection de zones à haute valeur

écologique ;

L 2 3 4 5 6 7 8 9 10

j ml f, 7 jmylLilht-| 4 | Ch]
(RE 12 13 14 15 16 17 18 19 20
21 22 23 24 25 26 27 28 ; LTD
PACA SEAT BE AET ;0<
3 32 RL ET one fÈ =
20 || sat

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONT page 57 sur 62
CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1 group pu
et Bolesa
«+ La série de protection des zones sensibles : corridors de protection pour les cours
d'eau (protection des berges), fortes pentes, sols sensibles à l'érosion … ;
+ La série de production ligneuse correspondant aux zones destinées à la production
forestière industrielle

2) Récolte des produits forestiers : fruits, chenilles, champignons et plantes
médicinales

Afin de garantir le plein exercice de ce droit par la Communauté locale, CFT s'engage à
mettre en place une équipe socio-économique qui aura pour mission d'établir, avec la
Communauté locale, la liste des produits forestiers autres que le bois d'œuvre. Il s'agira en
particulier de produits forestiers :

° à usage alimentaire (fruits, chenilles. champignons, etc.)
° à usage médicinal (feuilles, écorces, racines, etc. )
° à usage artisanal ou service (feuilles, lianes, tiges, etc.)

Après identification de ces produits, l'équipe socio-économique définira, avec la
Communauté locale des règles acceptables (périodes, distances de récolte etc.) permettant
à la Communauté locale d'exercer pleinement ces droits, sans toutefois gêner CFT dans
ces activités d'exploitation.

Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera d'exercer ces
droits dans les blocs où l'exploitation est en cours.

3) Pratique de la chasse et de la pêche coutumières

Conformément au Code Forestier, CFT s'engage à garantir à la Communauté locale
l'exercice du droit de pêche et de la chasse coutumière, sur toute l'étendue de sa
concession.

Cependant l'exercice de ce droit devra se faire dans les conditions définies par, l'arrêté
n°014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002portant
réglementation de la chasse d'une part et, d'autre part, dans le respect des conventions
internationales ratifiées par la ROC sur la protection des espèces menacées, en particulier
la CITES.

Sera ainsi affichées dans différents lieux publics, en particulier au bureau du Comité de
Gestion la liste des espèces animales qui ne peuvent être chassées.

En tout état de cause, CFT interdit à ses agents et à ses véhicules le transport d'arme de
chasse et de viande de brousse.

La Communauté locale s'engage à signaler toute personne qui s'adonne à la chasse ou
pêche illégale dans la concession.

1 2 3 4 5 6 7 8 9 10
dy psg 2 T lvl
KE] 12 13 CS 16
FPT der [ok
21 22 23 24 25 26
| BP, | é6— LL
La 32 FL ” LE
PEAR] us ME
N° IMPOT Ace

KINSUHASA

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONT page 58 sur 62
CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1 group >u
et Bolesa

Annexe 13 : Conditions d'accès négociées aux ressources financières par le CLG

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier CFT, en ses livres, un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l'entreprise et que le comité
local de gestion en assure la gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base de
la disponibilité financière dans le compte de la communauté locale, à la suite de versement
des recettes trimestrielles enregistrées.

Inversement, l'entreprise/concessionnaire CFT, s'engage à mettre à la disposition du
comité local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées
dans le budget prévisionnel global. Des séances de travail/réunions ad hoc doivent être
organisées par les parties prenantes (comité local de gestion et entreprise/concessionnaire)
pour des clarifications nécessaires sur la gestion du fonds. Ces séances de travail sont
accompagnées des procès-verbaux établis et signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des
bons de commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre de
chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l'entreprise/concessionnaire CFT, soit par le CLG, et dans
tous les cas, des factures pro forma sont produites pour appréciations. Ainsi pour être
appliquée, elles doivent être signées par le président, le trésorier du comité de gestion et le
délégué de l’entreprise forestière.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes des
prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de livraison
sont signés et déclinés en deux étapes de réception d’abord entre l'Entreprise et le Comité

1 2 3 4 5 5 ni 5 5 5
AC 4 y LL! dt | À | Ch Ge
mi 12 13 14 15 16 17 18 18, 20
Be LP) Fr Ek. 7

21 22 33 Cr LÉ es Z

PACA AESESPEZ
2:81 32 ET ONG

PH A NRC 55 FR

KINEHASA /

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONT
CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1 group

et Bolesa
Local de Gestion pour la première réception, ensuite entre le Comité de Local de Gestion et
les membres de l’équipe locale de construction.
Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des
membres du CLG pour s'assurer de la qualité de la construction et du respect du
chronogramme de réalisation.

Page 59 sur 62
Ju

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de
désaccord au niveau du CLS et enfin par la juridiction la plus appropriée.

1 2 3 4 5 6 ré 8 9 10
lAPTPATAA AE PA AE

11 12 13 14 15 16 17 18 1 20
Le | ÿ | [ee | PB 7 #

21 D 22 23 24 25 26 27% 28 2 30
pis RP an À 1e # Fee | NT

31 32 a CFE ONG

3

NRC 55 xAT|
1. NAT ook]
NEHMPOT ALU

KINSHAEA / Liiii-it

k 92 se 144 LA
Lt

9k St 22 £L
77 han £ A
9 G ÿ €

= e52/08 19 nquu24 o0'srL 95 $

SEM

uononpoid | uonsuoleA
POVv

enenuuy erenuuy sue omnuuv | au ne
uononpoig | uonsuoreA |uononpoig |uonesuore | uononposg fon [Er | ox jereuuuo9 Won | essel)

EDVV ŒI
RE 30 VWUNHVA : 3HIOLHHAL
OdOHSL :  LOIHLSiq

€0/ST 1149 V9 3Q 2VV SIW3IWIUd t S3Q LNIW3dd013A3Q 3Q ANO1 NQ SITIANNOISIAIUd S32YNOSSIY
“Jeiqne snos jueuue|eBs juos jueweddos19p 2p Spuoy np In9189 ep nes|qe] 8] SUEp sanbipui SUUNIOA
se] enb je 181qne Snos esije91 js seuuni5 sep eBeqno ej enb sno} 1ed sanoudde se |I ‘suogelooBou sep sio| anbipui auwuog
juoweddojeAsp ap spuoy ne sUolnquuo Sep JeUUOISIASId Jn2J89 : ÿL eXeUUt

2 TOVV uowoonied 8 € ‘ZOVV : £0/ST LAID 200 : AUALLSHUOA
RES NOISSHDN O9 44 LVULNO) NG SHDUVHO SAQ HAHVI NA ATVIDOS AS$NVT9 V1 LNVNLILSNOD AHO29V

F7 7 -74/
A ONO 149 te LE are
AE] ST 6024 L'on LAN] ini 'ounrs
0€ ëêc 8c JE CTA 124 ra AA : [ra “ours _
& Ep à el ff À | © LA
A 6L 8L Lt 9L GL ÿL €L EAN LL
3 4, —
TU] a ft] L Ft,
OL 6 8 vi [ 9 [ g Ÿ € 4 V

$sr8ckr
ep JUEJUOLU UN JS YS 17108 32 NANIA Sluewednof se inod | DIV. 8P £/Z EP 38 € JV SP ‘Z VV SP SUINOJSIH +
$ SLZ 98 ep juejuowu Un oS OGNYVMN juewednoif 8] inod L JOV. 8P E/L NP 72 + YY.I 8P EUINOJSIH .
: uonipedai e] uojes je, os jueweddo|s19q ep spuo np uonyedei e] ‘piosoe juesaud np | eBed ue 9si091d ewuuoT
s TOVV Iuoworoned & € ‘ZOVV : €0/ST LAI 200 : AUALLSAHOA
Sie NOISSHINO) 44 LVHLNO) NA SHDUVHI SAQ YHIHVI NA HT1VID20S ASNVI9 VI LNVNLLLSNOD AHOD9V
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC2, 3 & partiellement AAC1
Groupement Yembu et Bolesa

een :
Page 62 sur 62

Annexe 15: Facilités en matière de transport des personnes et des biens par le
concessionnaire forestier

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire
forestier s'engage à faciliter l'embarquement à bord de ses moyens de transport d'un
nombre limité des personnes rattachées aux villages des Groupements YEMBU et
BOLESA dont les forêts sont concernées partiellement par l'AAC1 et intégralement
par les AAC 2 et 3 du premier bloc quadriennal.

Ce transport est accordé à titre gratuit. Il sied de rappeler que les véhicules et les
unités flottantes ne sont pas préparés au transport de passagers et ne détiennent ni
de conditions ni d'assurances à cet effet. Ceci dit, et pour respecter certaines
conditions d'ordre pratique liées au respect du tonnage et aux impératifs sécuritaires,
il a été convenu de limiter ce transport à 15 personnes par ponton, selon les
dispositions suivantes :

Ces personnes sont préalablement enregistrées par une personne désignée par le
comité local de gestion. Cette désignation fera l’objet d'un échange de courrier entre
le comité local de gestion et l'entreprise. La personne désignée remet à chaque
personne enregistrée une note attestant qu'elle a été autorisée de voyager à bord
des moyens de transport du concessionnaire forestier.

Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît
que la Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du
voyage, y compris lors de l'embarquement et le débarquement.

Chaque passager peut transporter avec soi une charge ne dépassant pas le poids
de cinq sacs de manioc soit 250 kg. Une fois à bord, le passager est le seul
responsable de la surveillance de ses biens, ce qui vaut dire que le concessionnaire
forestier ne peut pas être tenue responsable en cas de perte ou disparition.

La facilité de transport ne peut pas être confondue à la prise en charge par la
société. De ce fait, toute personne à qui cette facilité a été accordée, libère le bateau
dès l'arrivée à destination pour un endroit de sa convenance.

La facilité de transport est accordée entre l'embarcadère du chantier de coupe
AAC et le siège de CFT à La facilité est également accordée enti
siège de CFT de … .… à KINSHASA. A

L'ordre de priorité est basé sur l'enregistrement des demandes.

21 2 | 3% 24 725 26
CAT ACSINE
3 32 FE = ONG

N.R.C. 55yñ#0MA
2£ IBk D. RS

HKINBHABAT LIRE LE
REPUBLIQUE DEMOCRATIQUE DU CONGO
PROVINCE ORIENTALE
DISTRICT DE LA TSHOPO
Territoire de Yahuma

PROCES-VERBAL D’INSTALLATION DU COMITE LOCAL DE GESTION
RELATIF A LA CLAUSE SOCIALE DU CAHIER DES CHARGES DE LA
CONCESSION C F T 015/03
AVEC LES COMMUNAUTES LOCALES DES GROUPEMENTS YEMBU ET BOLESA,
SECTEUR DE BOLINGA, TERRITOIRE DE YAHUMA

L'an deux mille treize, le Vingt-unième jour du mois d'août, vers 16 heures,

Nous Alfred BONGWALANGA EFOLOKO, Administrateur de Territoire de Yahuma, avons
procédé à l'installation officielle du Comité local de Gestion conformément à l'Arrêté Ministériel
N° 023/CAB/MIN/ECN-T/28/JEB/10 du 07 Juin 2010 fixant le modèle d'accord constituant les
clauses sociales des cahiers des charges de contrat de concession forestière, à la suite de la
signature ce 21 août de la Clause Sociale du Cahier des Charges entre la C F T et les
Communautés des Groupements Yembu et Bolesa, du Secteur Bolinga, pour le compte de
laGA CFT 015/03, procédons ce jour, à l'installation officielle du Comité Local de Gestion
desdites Communautés.

La cérémonie s’est déroulée en présence du délégué du Chef de secteur (en mission), des
Chefs de groupements concernés et du Superviseur de l'Environnement.

Ce Comité est composé des personnes ci-après :

N° NOM ET POST-NOM Fonction Village Signature

01 | BONYENGE Pascal Président Lobolo L LE DR

02 |LOKOFE NYANGWATENGE | Secrétaire |Lingomo À AE
| 03 [LIKELENGE NYAMASALT  |Trésorier  |Yaomangall FALL D) 2

04 |BOBANGO EBEBELI ller Lingemo

05 |BOLENGA LIANDA [Lobolo

06 |BOLIMO AKANGEWA | Yaokanga

07 |LITUBA EKONGO Conseiller |Yaholia

08 |BEKANDA Jean-Pierre bus Yaomanga I ES SE GG
09 |BOMBONDO LISIMO Conseiller |Yaomanga ll 1
10 |BOFAKA BANGANGA Conseiller Yaosanga ES
11 | BOTUNA LOKELI [Conseiller |Yaosola = 1
12 |BAKANYA Innocent Conseiller |Yefoloko rt
13 |MAKABA MBWEBA Camille | De la CFT l i

REPUBLIQUE DEMOCRATIQUE DU CONGO
PROVINCE ORIENTALE
DISTRICT DE LA TSHOPO
Territoire de Yahuma

PROCES-VERBAL D’'INSTALLATION DU COMITE LOCAL DE SUIVI
RELATIF A LA CLAUSE SOCIALE DU CAHIER DES CHARGES DE LA
CONCESSION C FT 015/03
AVEC LES COMMUNAUTES LOCALES DES GROUPEMENTS YEMBU ET BOLESA,
SECTEUR DE BOLINGA, TERRITOIRE DE YAHUMA

L'an deux mille treize, le Vingt-unième jour du mois d'août, vers 15 heures,

Nous Alfred BONGWALANGA EFOLOKO, Administrateur de Territoire de Yahuma, avons
procédé à l'installation officielle du Comité local de Suivi conformément à l'Arrêté Ministériel N°
023/CAB/MIN/ECN-T/28/JEB/10 du 07 Juin 2010 fixant le modèle d'accord constituant les
clauses sociales des cahiers des charges de contrat de concession forestière, à la suite de la
signature ce 21 août de la Clause Sociale du Cahier des Charges entre la C F T et les
Communautés des Groupements Yembu et Bolesa, du Secteur Bolinga, pour le compte de

la GA CFT 015/03, procédons ce jour, à l'installation officielle du Comité Local de Suivi
desdites Communautés.

La cérémonie s'est déroulée en présence du délégué du Chef de secteur (en mission), des
Chefs de groupements concernés et du Superviseur de l'Environnement.

Ce Comité est composé des personnes ci-après :

N° NOM ET POST-NOM Fonction Village

01 | BONGWALANGA EFOLOKO Alfred Adm. Terr.

02 | YANELONGO TOSASE Secrétaire | Belongo

03 | BOTUNA SANZA Conseiller | Bongila

04 |NTEITA LISASE Conseiller Liande

05 | ITAMBALA BOITA Raym _ Conseiller |Lingomo
06 | BAKUMA BOKENYA e [Conseiller |Lobolo

| 07 | BOLINDE LIANDA — |__ Conseiller |Yamongu |
| 08 | LILEKO BOKALAMBA . |___ Conseiller _|Yaomangal |
09 | KISUMBA LUMANDE Pierre De la CFT

En foi de quoi nous avons dressé le présent procès-verbal aux jour, mois et an que dessus pour
faire valoir ce que de droit.

EUR B£ TERRITOIRE,
M

ALANGA EFOLOKO
Chef de Division
PRo<-VHBAL D AMOCIATON DE NGNATULE

DU

CHER DE CHRGE _CONEPTUANT. LA CIAUEE
SCALE ENTRE LA CounuN ACTE es GRUAMAT
YEmBu ET BOLEA ET LA CFT R Tæormaire

dE YAHUMPR.

L? À, chux mille rie le Wghène. ur CN MOT

dl Bet, Set lenve > haie War réLTTSien de brextiehuys

Ln vue de | A her ja de Ve cle N Kkudle a Æ la

A e rl Late Lire ceux che? A
Er repérer] d LE M ete Refaur lg

cl «

ARLk

A bEmaire Èn je LK

er L repré à

ne n Ce

de Je Cid

du derrb d
et ê

or
cie Us je LS

Caute One ere e

l'ebet de # roi Sen

de

les sa

S
à‘ nie

Jai es

ch ad, Te
| Péuv cz
XMX

As mor 2
a rh

Fax Les Le elle J

brève. Le kil hk eu do 0 le B'k ch mél:

L “te le ni,
ph ss de “. (

k nid

Î ñ

Des du ue. ; PT

ee _ PS ho ont &e Fvkvef pad mn ce

Fi
À sai
de Lun
rap
Gmuenv dniher
Ænvve d'échover

A GEnGHim & prés” qve
pat aletrets &he ait Lez) bé
sn Ce qui à Svbee

En da de que, G. PH TE ct 3

Eh

Don & le

Lies Aux oder Fs k kavde,
À Jiecaueh

F& prune verbe

=
[AY
on PS \
Cd la

GR Ge

Du.

lex Gene UV cu Le

"VA Ce
ES 2 loËl.

Fa leu,

L, lc hu l

da Le de lc F

.b prb es æÆ dn! F

Gun lever une obus 2 kie h; à
lon pin. cr h auf Ja en Fée 5
2 lglertechen pur ÆuT de ben A

sl EN

ke le :

1e
fast MORE MGR A IPNBRE full Lorer Avanteares

? f pa s
Menu Duke & Séter Aire EL G

ani par 2 Aimno
du Jen Gire

DA

ee la as b le,
_ Notable Allage Yahola

}

en”

ne neo, g Lhol / some RHULA, Jrukr
__ AFBUE EE JLonbipée FietE <a si

—<.

D

LoPABLE  Mgoranr à | rotine sn be RE
LfVertere Hot) FPE =

Lane are © Vitté GET PRE f/2eTT!

— Sr AE || Lantaur t-58 |

& A A

El CREER tt été ci} À j:4 À |
has nt dot ape | Lo VU rue
_agrinets Vi La TH ee hs

TT 4 ()
Unomanan 5 AWGE/ MEURTRE Naoi mire vu

T MPSUG ) il 1 UE) / VILLE YeR LS Che

- Yaocpnog Mure) Ropmre non

]

ibn Bone te Loe EE nr Dur L

bath —fédul C6 EG R
fs rs fs Cal. fie FE er
MR TT Le ET er k
Po CES VERBAL DE SGNAIURE DE Le CU BALE

CGNSTIUART LE CahEr pe Ces EURE LA

QMMU NAT LITE DE GRRPEMAT MEusc Er

Roisn ET LA CrTr/015/0% EN TERATULE
de JakMr.

ï

LA, deux m Île + ) le Poser \ Wen r d'Âve)
cet dene à Lobole | Une ne Fenabre de la
clau$e früale -nke  |S chux parñe hr ment. a
Gromvseuk bte prépanhé Far L chux  tkei
rrypomel le nézbls ra uilees Enter dx SR
: Cat (Sie fecheur, LD ook. du CLN, CLG Ga,
e Gin. Le casle Shi} | cpétee 7 PY G Heu F A
ie DE Ce LA Fr, de |! Bd SRE are
brrikore, de) | st ce la m0 E raies 1 Lie
Erdté, GE Ge Les la Suék cô
Av Gws de la Em, lu Dax 7 -kex (Gr Ace a Lt le

À CET) Macot ua en qui Enorne# Le nc
n. k kfne ce kel claufe “ acephf de la Br É

bre À ass Gnhank. ES k de qua, Ce pu
sa e }; F re @ pu
) ekbl, < Ke ) Fate LOS Er

: 24 el 2% &
pe xs LE mes lmraire a
IT

vs ETAT UE Approuvé, par anis.
LS fe | Eur Térnitor pal
lske fige Ualcca AD | ns
ui Tre à EAST

Ne :

do see naine À

À SE Rte
ae PA

FT << mh )

